                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


ROBERT BATTAGLIA, et al.                         *

       Plaintiff                                 *

v.                                               *   CIVIL NO. JKB-18-3483

CHUNG HO CHUNG                                   *

       Defendant                                 *

        *      *       *         *    *      *       *      *       *       *      *       *

                                 MEMORANDUM AND ORDER

        Now pending before the Court is the Defendant’s MOTION TO DISMISS FOR LACK

OF JURISDICTION (ECF No. 11). The Plaintiff has responded (ECF No. 13) and the Defendant

has replied (ECF No. 14.)

       The Plaintiff has failed to sufficiently allege or otherwise demonstrate that this Court has

personal jurisdiction over the Defendant. The alleged tort did not occur in Maryland. The

Defendant does not reside here. Two unrelated instances of incidental contact with the State of

Maryland, in the form of long-haul truck trips across portions of the State in the past, are

insufficient to establish the requisite minimum contacts. It would violate all notions of fair play

to conclude that the Defendant had purposely availed himself of the protections of the law of

Maryland by virtue of these de minimis contacts.

       On the other hand, it appears that there are substantial contacts in Tennessee, and perhaps

in Michigan, and barring this action in Maryland by no means deprives Plaintffs of a forum in

which to litigate their claim.
      Accordingly, personal jurisdiction being wanting, this matter is DISMISSED. The Clerk

is instructed to CLOSE THIS CASE.


      DATED this 1st day of May, 2019.

                                                BY THE COURT:


                                                _____________/s/_____________________
                                                James K. Bredar
                                                Chief Judge
